Exhibit 10.2

AMENDED AND RESTATED EMPLOYMENT AGREEMENT

This Amended and Restated Employment Agreement (this “Agreement”) is made and
entered into as of April 10, 2012 (the “Effective Date”), by and between iGo,
Inc., a Delaware corporation (“Employer”), and Phillip Johnson (“Employee”) and
amends and restates, in its entirety, the terms and conditions set forth in that
certain Employment Agreement executed by and between Employee and Employer on
October 7, 2010, as amended by that certain Amendment #1 to Employment Agreement
(together, the “Original Employment Agreement”).

W I T N E S S E T H:

WHEREAS, Employer desires to employ Employee as provided herein, and Employee
desires to accept such employment; and

WHEREAS, Employee shall, as an employee of Employer, have access to confidential
information with respect to Employer and its affiliates;

WHEREAS, Employee and Employer previously entered into that certain Original
Employment Agreement; and

WHEREAS, Employee and Employer wish to amend and restate the Original Employment
Agreement in accordance with this Agreement;

NOW THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Employment. Employer hereby employs Employee, and Employee hereby accepts
employment with Employer, upon the terms and conditions hereinafter set forth.

2. Duties. Subject to the discretion of the Chief Executive Officer of Employer
(the “CEO”), Employee shall serve Employer as its Vice President, Product
Marketing, and shall perform, faithfully and diligently, the services and
functions relating to such position or otherwise reasonably incident to such
position as may be designated from time to time by the CEO. As such, Employee
shall report directly to the CEO or to such other employee of Employer that the
CEO may designate from time to time at the CEO’s discretion. Employee shall be
based in Byron Bay, Australia, but shall have duties and responsibilities at
and/or with respect to each location at which Employer or any of its
subsidiaries conducts the Business (as hereinafter defined) and shall travel as
reasonably required by his duties under this Agreement. Employee shall devote
his full time, attention, energies and business efforts to his duties hereunder
and to the promotion of the business and interests of Employer and its
subsidiaries as is customary for his position of a company of like-size in a
comparable business; provided, however, that Employee may participate in other
business ventures as long as such participation does not interfere with
Employee’s duties hereunder (including those contained in this sentence) or
violate Section 6 below.

 

1



--------------------------------------------------------------------------------

3. Term. The term of employment under this Agreement shall commence on April 12,
2012 (the “Employment Commencement Date”) and shall continue, unless earlier
terminated pursuant to Section 8 below, until October 7, 2013 (the “Initial
Term”); provided, however, that the term of this Agreement shall thereafter be
renewed on a year-to-year basis thereafter (each, a “Renewal Term”), unless
either party gives written notice to the other party, at least ninety (90) days
prior to the end of the then current term, of such party’s desire to terminate
this Agreement at the end of the then current term. The Initial Term and any
Renewal Term(s) are sometimes collectively referred to herein as the “Term”.
Notwithstanding anything in this Agreement to the contrary, although this
Agreement is entered into as of the Effective Date, and is a binding agreement
between Employer and Employee, the actual employment period of Employee by
Employer shall commence on the Employment Commencement Date, and neither
Employer nor Employee shall have any rights or obligations under this Agreement
until the Employment Commencement Date.

4. Compensation. As compensation for his services rendered under this Agreement,
during the Term, Employee shall be entitled to receive the compensation as
provided in Exhibit A attached hereto. In addition, Employer shall reimburse
Employee for the expenses identified on Exhibit A and for all reasonable and
customary out-of-pocket travel and other expenses incurred by Employee in
rendering services required under this Agreement upon submission and approval by
the CEO of a detailed statement and reasonable documentation.

5. Confidentiality.

(a) Acknowledgment of Proprietary Interest. Employee recognizes the proprietary
interest of Employer and its affiliates in any Trade Secrets (as hereinafter
defined) of Employer and its affiliates. Employee acknowledges and agrees that
any and all Trade Secrets currently known by Employee or learned by Employee
during the course of his engagement by Employer or otherwise, whether developed
by Employee alone or in conjunction with others or otherwise, shall be and are
the property of Employer and its affiliates. Employee further acknowledges and
understands that his disclosure of any Trade Secrets may result in irreparable
injury and damage to Employer and its affiliates. As used herein, “Trade
Secrets” means all confidential and proprietary information of Employer and its
affiliates, now owned or hereafter acquired, including, without limitation,
information derived from reports, investigations, experiments, research, work in
progress, drawing, designs, plans, proposals, codes, marketing and sales
programs, client lists, client mailing lists, financial projections, cost
summaries, pricing formula, and all other concepts, ideas, materials, or
information prepared or performed for or by Employer or its affiliates and
information related to the business, products or sales of Employer or its
affiliates, or any of their respective customers, other than information which
is otherwise publicly available.

(b) Covenant Not-to-Divulge Trade Secrets. Employee acknowledges and agrees that
Employer and its affiliates are entitled to prevent the disclosure of Trade
Secrets. As a portion of the consideration for the employment of Employee and
for the compensation being paid to Employee by Employer, Employee agrees at all
times during the Term and for a period of five (5) years thereafter to hold in
strict confidence and not to intentionally disclose (except for such disclosures
as are required by law, in which case, Employee agrees to give Employer notice
thereof prior to making any such disclosure) or allow to be disclosed to any
person, firm or corporation, other than to persons engaged by Employer and its
affiliates to further the business of Employer and its affiliates, and not to
use except in the pursuit of the business of Employer and its affiliates, the
Trade Secrets, without the prior written consent of Employer, including Trade
Secrets developed by Employee.

 

2



--------------------------------------------------------------------------------

(c) Return of Materials at Termination. In the event of any termination or
cessation of his employment with Employer for any reason whatsoever, Employee
will promptly deliver to Employer all documents, data and other information
pertaining to Trade Secrets. Employee shall not take any documents or other
information, of whatever type and in whatever form, or any reproduction or
excerpt thereof, containing or pertaining to any Trade Secrets.

6. Non-Solicitation and Other Restrictions.

(a) Non-Solicitation of Employees and Contractors. During the term of Employee’s
employment with Employer and for a period of twelve (12) months following the
cessation of Employee’s employment with Employer for any reason whatsoever,
Employee shall not either alone or as an agent, employee, partner,
representative, affiliate, or in any other capacity on behalf of any person or
entity, directly or indirectly, go into business with or hire any employee or
contractor of Employer or solicit, induce, or recruit any employee or contractor
of Employer to end its relationship with Employer for the purpose of having such
employee or contractor engage in services that are the same, similar or related
to the services that such employee or contractor provided for Employer. For the
purpose of this Subsection, “employee or contractor of Employer” means
(i) anyone performing services for Employer as an employee or contractor at the
time of Employee’s separation; or (ii) any former employee or contractor of
Employer whose relationship with Employer ended less than one (1) year before
the date of such co-venturing, hiring, solicitation, inducement, or recruitment.

(b) Non-Solicitation of Customers. Employee, whether personally or as an agent,
employee, partner, representative, affiliate, or in any other capacity on behalf
of any person or entity, shall not during Employee’s employment or for a period
of twelve (12) months following cessation of employment for any reason
whatsoever, directly or indirectly solicit, do business with, call upon, handle,
deliver products or render services to any active or prospective customer of
Employer for the purpose of soliciting or selling such customer the same,
similar, or related products or services that are offered by Employer. For
purposes of this Subsection, “customer” shall mean the corporate customer
itself, the individual representative(s) of the corporate customer, and any
affiliated entity of the corporate customer.

(c) Reasonableness of Restrictions. Employee agrees and acknowledges that, given
the relationship between the parties, the restrictions in subsections (a) and
(b) above are reasonable and do not impose any greater restraint than is
necessary to protect the goodwill and other legitimate business interests of
Employer, including but not limited to the protection of Employer’s trade
secrets, proprietary information and know-how. Employee further agrees and
acknowledges that the restrictions in subsections (a) and (b) above will not
prevent him/her from obtaining gainful employment in Employee’s occupation or
field of expertise or cause Employee undue hardship; and that there are numerous
other employment and business opportunities available to Employee that are not
affected by the foregoing restrictions.

 

3



--------------------------------------------------------------------------------

7. Prohibition on Disparaging Remarks. Employee shall, from the date of this
Agreement forward, refrain from making disparaging, negative or other similar
remarks concerning Employer or any of its affiliates to any third party.
Similarly, Employer and its affiliates shall from the date of this Agreement
forward, refrain from making disparaging, negative or other similar remarks
concerning Employee to any third party.

8. Termination. This Agreement and the employment relationship created hereby
shall terminate upon the occurrence of any of the following events (each, a
“Termination Event”):

(a) The expiration of the Term as set forth in Section 3 above;

(b) The death of Employee;

(c) The Disability (as hereinafter defined) of Employee;

(d) Written notice to Employee from Employer of termination for Just Cause (as
hereinafter defined);

(e) Written notice to Employee from Employer of termination for any reason other
than subparts (a), (b), (c) or (d) above;

(f) Written notice to Employer from Employee of termination for any reason other
than Constructive Termination (as hereinafter defined); or

(g) Written notice to Employer from Employee of termination for Constructive
Termination.

In the event of the termination of Employee’s employment pursuant to (d) or
(f) above, then Employee shall be entitled to only the compensation earned by
Employee as of, and payable for the period prior to, the date of such
Termination Event. In the event of the termination of Employee’s employment
pursuant to (e) or (g) above, then Employee shall be entitled to continue to
receive Employee’s then applicable salary for a period of six (6) months from
the date of Termination, payable in the normal course of business.
Notwithstanding anything to the contrary in this Agreement, the provisions of
Sections 5, 6 and 7 above shall survive any termination, for whatever reason, of
Employee’s employment under this Agreement.

For purposes of this Section 8 the following terms of the following meanings:

“Constructive Termination” shall mean: (a) a material reduction in Employee’s
duties and responsibilities without Employee’s consent; (b) any breach by
Employer of any of the material terms of, or the failure to perform any material
covenant contained in, this Agreement and following written notice thereof from
Employee to Employer, Employer does not cure such breach or failure within
fifteen (15) days thereafter; provided, however, that Employer will not be
entitled to cure any such breach or failure more than one time in any
consecutive three month period; (c) Employer requires that Employee relocate
from the Byron Bay, Australia metropolitan area without Employee’s prior written
consent; or (d) a reduction in Employee’s then current salary without Employee’s
prior written consent.

 

4



--------------------------------------------------------------------------------

“Disability” of Employee shall mean his inability, because of mental or physical
illness or incapacity, to perform his duties under this Agreement for a
continuous period of 90 consecutive days or for any 120 days out of a 360-day
period. In the event of any disagreement between Employer and Employee regarding
the existence or non-existence of any such disability, upon written request from
either party to the other, Employer and Employee or his legal guardian or duly
authorized attorney-in-fact (if he is not legally competent) shall each
designate one Australian licensed physician and the two physicians so designated
shall designate a third. All three physicians so appointed shall personally
examine Employee, and the decision of a majority of such panel of physicians
shall determine whether such disability exists. Employee hereby authorizes the
disclosure and release to Employer of such determination and all supporting
medical records, and both parties hereby agree to be bound by such
determination.

“Just Cause” shall mean: (a) the commission by Employee of any act involving
moral turpitude or the commission by Employee of any act or the suffering by
Employee of any occurrence or state of facts, which renders Employee incapable
of performing his duties under this Agreement (other than Disability), or
adversely affects or could be expected to adversely affect Employer’s business
reputation; (b) Employee’s being convicted of a felony; (c) any breach by
Employee of any of the material terms of, or the failure to perform any material
covenant contained in, this Agreement and following written notice thereof from
Employer to Employee, Employee does not cure such breach or failure within
fifteen (15) days thereafter; provided, however, that Employee will not be
entitled to cure any breach or failure under this subclause (c) more than one
time in any consecutive six (6) month period; or (d) the violation by Employee
of reasonable and appropriate instructions or policies established by Employer
which have been communicated to Employee with respect to the operation of their
businesses and affairs or Employee’s failure to carry out the reasonable
instructions of the Board and following written notice thereof from Employer to
Employee, Employee does not cure any such violation or failure within fifteen
(15) days thereafter; provided, however, that Employee will not be entitled to
cure any violation or failure under this subclause (d) more than one time in any
consecutive six month period.

9. Remedies. Employee recognizes and acknowledges that in the event of any
default in, or breach of any of, the terms, conditions or provisions of this
Agreement (either actual or threatened) by Employee, Employer’s and its
affiliates remedies at law shall be inadequate. Accordingly, Employee agrees
that in such event, Employer and its affiliates shall have the right of specific
performance and/or injunctive relief in addition to any and all other remedies
and rights at law, in equity or provided herein, and such rights and remedies
shall be cumulative.

 

5



--------------------------------------------------------------------------------

10. Acknowledgments. Employee acknowledges and recognizes that the enforcement
of any of the provisions set forth in Section 5, 6 and 7 above by Employer and
its affiliates will not interfere with Employee’s ability to pursue a proper
livelihood. Employee recognizes and agrees that the enforcement of this
Agreement is necessary to ensure the preservation and continuity of the business
and good will of Employer and its affiliates.

11. Notices. Any notices, consents, demands, requests, approvals and other
communications to be given under this Agreement by either party to the other
shall be deemed to have been duly given if given in writing and personally
delivered or sent by facsimile transmission, courier service, overnight delivery
service or by mail, registered or certified, postage prepaid with return receipt
requested, as follows:

 

If to Employer:   

iGo, Inc.

17800 N. Perimeter Drive, Suite 200

Scottsdale, Arizona 85255

Attn: CEO

Fax: (480) 477-3639

   If to Employee:    Phil Johnson      

 

     

 

  

Notices delivered personally or by facsimile transmission, courier service or
overnight delivery shall be deemed communicated as of actual receipt; mailed
notices shall be deemed communicated as of three days after the date of mailing.

12. Entire Agreement. This Agreement, including the Exhibits attached hereto,
contains the entire agreement of the parties hereto with respect to the subject
matter hereof and supersedes all prior agreements and understandings, oral or
written between the parties. No modification or amendment of any of the terms,
conditions or provisions herein may be made otherwise than by written agreement
signed by the parties hereto.

13. Governing Law and Venue. THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE INTERPRETED, CONSTRUED, AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO ITS CHOICE OF LAW PRINCIPLES. ANY ACTION
BROUGHT BY EITHER PARTY HERETO INVOLVING ENFORCEMENT, TERMINATION,
INTERPRETATION, OR MODIFICATION HEREOF, OR OTHERWISE RELATED TO THIS AGREEMENTS
IN ANY WAY SHALL BE BROUGHT IN A COURT LOCATED IN PHOENIX, ARIZONA, AND NEITHER
PARTY HERETO SHALL BE HEARD TO ASSERT THE DEFENSE OF INCONVENIENT FORUM IN ANY
SUCH ACTION.

 

6



--------------------------------------------------------------------------------

14. Parties Bound. This Agreement and the rights and obligations hereunder shall
be binding upon and inure to the benefit of Employer and Employee, and their
respective heirs, personal representatives, successors and assigns. Employer
shall have the right to assign this Agreement to any affiliate or to its
successors or assigns. The terms “successors” and “assigns” shall include any
person, corporation, partnership or other entity that buys all or substantially
all of Employer’s assets or all of its stock, or with which Employer merges or
consolidates. The rights, duties or benefits to Employee hereunder are personal
to him, and no such right, duty or benefit may be assigned by him. The parties
hereto acknowledge and agree that Employer’s affiliates are third-party
beneficiaries of the covenants and agreements of Employee set forth in Sections
5, 6 and 7 above.

15. Arbitration. Any dispute or claim arising under or with respect to this
Agreement shall be settled by arbitration in Phoenix, Arizona, pursuant to the
rules and guidelines of the American Arbitration Association—Commercial
Division. The decision of the arbitrators shall be final and binding upon
Employer and Employee, and any decision or award rendered by the arbitrators may
be entered as a judgment or order in any court having jurisdiction.

16. Estate. If Employee dies prior to the payment of any sums owed, or to be
owed, to Employee pursuant to this Agreement, then such sums, as they become
due, shall be paid to Employee’s estate.

17. Enforceability. If, for any reason, any provision contained in this
Agreement should be held invalid in part by a court of competent jurisdiction,
then it is the intent of each of the parties hereto that the balance of this
Agreement be enforced to the fullest extent permitted by applicable law.
Accordingly, should a court of competent jurisdiction determine that the scope
of any covenant is too broad to be enforced as written, it is the intent of each
of the parties that the court should reform such covenant to such narrower scope
as it determines enforceable.

18. Waiver of Breach. The waiver by any party hereto of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
subsequent breach by any party.

19. Captions. The captions in this Agreement are for convenience of reference
only and shall not limit or otherwise affect any of the terms or provisions
hereof.

20. Costs. If any action at law or in equity, or by reason of Section 15 above,
is necessary to enforce or interpret the terms of this Agreement, the prevailing
party shall be entitled to reasonable attorneys’ fees, costs and necessary
disbursements in addition to any other relief to which he or it may be entitled.

21. Affiliate; Subsidiary. An “affiliate” of any party hereto shall mean any
person controlling, controlled by or under common control with such party. A
“subsidiary” of Employer is any partnership, corporation, limited liability
company or other entity in which Employer owns an equity interest. For purposes
of this Agreement, the term “control”, when used with respect to any specified
person or entity means the power to direct or cause the direction of the
management and policies of such person or entity, directly or indirectly,
whether through the ownership of voting securities of ten percent (10%) or more,
by contract, or otherwise, and the term “controlled” has the meaning correlative
to the foregoing.

22. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
and the same instrument, but only one of which need be produced.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

IGO, INC. By:  

/s/ Michael D. Heil

Printed: Michael D. Heil Title: CEO

/s/ Phillip Johnson

Phillip Johnson

 

8



--------------------------------------------------------------------------------

EXHIBIT A

1. Annual Salary. $194,302 Australian Dollars, payable bi-weekly in arrears,
which annual salary shall be subject to increase from time to time as may be
determined by the CEO.

2. Bonuses. Employee shall be entitled to receive a bonus (which shall have a
minimum targeted bonus of at least forty percent (40%) of his then applicable
annual salary), if earned, pursuant to a bonus plan established by the CEO.

3. Stock Options. On the Effective Date, Employer will award Employee 210,000
stock options (“Options”), the terms and conditions of which will be governed by
a Stock Option Agreement executed by Employer and Employee.

4. Benefits. Employee shall be entitled to receive such group benefits as
Employer may provide to its other employees at comparable salaries and
responsibilities to those of Employee.

 

A-1